 COLLEGE OF OSTEOPATHIC MEDICINECollege of Osteopathic Medicine and Surgery, Peti-tioner and College of Osteopathic Medicine andSurgery Faculty Federation, Local 3474, Ameri-can Federation of Teachers. Case 18-UC- 113November 2, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS ZIMMERMAN AND HUNTERUpon a petition duly filed by the Employerunder Section 102.60 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, to clarify the existing bargaining unit, ahearing was held before Hearing Officers RichardR. Anderson and David M. Biggar. Subsequently,pursuant to Section 102.67 of the Board's Rules,the Regional Director for Region 18 transferredthis proceeding to the Board for decision. Thereaf-ter, the Employer (herein called the College orCOMS) and the Union filed briefs with the Boardwhich have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is a nonprofit Iowa corporationwith its offices and principal place of business lo-cated in Des Moines, Iowa, where it is engaged inthe operation of a medical college. The parties stip-ulated, and we find, that during the past calendaryear, a representative period, the Employer's grossvolume of business was in excess of $1 million.During the same period, the Employer purchasedgoods and services valued in excess of $10,000which were shipped to its Des Moines facility di-rectly from points located outside the State ofIowa. Accordingly, we find that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectu-ate the purposes of the Act to assert jurisdictionherein.2. College of Osteopathic Medicine and SurgeryFaculty Federation, Local 3474, American Feder-ation of Teachers, is not a labor organizationwithin the meaning of Section 2(5) of the Act.I In light of our finding, infra, that the faculty members in the unit aremanagerial employees, and since it appears that the unit is comprisedsolely of the managerial employees involved herein, we find that theUnion does not represent statutory employees and therefore is not a labor265 NLRB No. 373. Pursuant to a representation election, theUnion was certified on January 23, 1976, as the ex-clusive bargaining representative in the followingunit:2All full-time and regular part-time clinical andpre-clinical faculty. student faculty and librar-ians employed by the Employer at its facilitiesincluding clinics in the Des Moines, Iowa area;excluding office clerical employees, guards andsupervisors as defined in the Act, and all otheremployees.Thereafter, the parties negotiated a collective-bargaining agreement which was effective fromDecember 7, 1976, through June 30, 1978. On Oc-tober 18, 1978, the parties entered into a successoragreement effective July 1, 1978, through June 30,1981. On February 5, 1981, the College filed the in-stant petition.The petition seeks to clarify the unit to excludeall employees who are currently included therein,and requests that the Board revoke the Union'scertification accordingly. The College contendsthat the faculty unit consists solely of managerialemployees as defined in the Supreme Court's deci-sion in N.LR.B. v. Yeshiva University, 444 U.S. 672(1980), and that these employees are not entitled tothe benefits of collective bargaining under the Na-tional Labor Relations Act, as amended. The Col-lege urges, that, similar to the Yeshiva faculty,COMS faculty members formulate and effectuatethe institution's academic policies and have signifi-cant input into essential nonacademic decisions.Alternatively, the College asserts that, if theBoard disagrees with the College's principal con-tention, then the appropriate unit should not in-clude in any event the positions of discipline head,clinic director, director of biomedical communica-tions, and library director, because these positionsare supervisory.The Union contends that the faculty members donot meet the criteria set forth in Yeshiva for man-agerial employee status. To the contrary, the Unionasserts that the COMS administration has retainedfull authority for managerial decisionmaking. TheUnion alternatively contends that even if the Boardfinds that the faculty members are managerial em-ployees, they should not lose the protection of theorganization within the meaning of the Act. See Ithaca College, 261NLRB 577 (1982), at fn. 2.s The record indicates that in 1972 the administration revoked thethen-existing faculty manual and replaced it with a new one which con-tained a vastly different managerial structure which decreased authorityfor the faculty. During 1974-75, a faculty committee drafted a newmanual, which was rejected by the administration because it provided forgreater faculty job security than the administration favored. In 1975, sev-eral faculty members were terminated, provoking a dispute which culmi-nated in litigation.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct because the faculty's authority was gainedsolely through the collective-bargaining process.The College is a privately supported institutionwhich offers students a program leading to thedegree of doctor of osteopathy (D O.). This pro-gram involves an academic (preclinical) curriculumwhich is followed by student participation in var-ious osteopathic clinics run by the College. Cur-rently, this program encompasses 4 years.The College is officially governed by a board oftrustees, which meets twice annually. The board oftrustees oversees a board of directors which has amore direct and active role in the College's af-fairs.3Primary authority for the day-to-day admin-istration of the College is held by the college presi-dent, a position in which Dr. Leonard Azneer hasserved since 1971. He is assisted primarily by thedean for academic affairs, currently Dr. JosephWalsh, the assistant dean for preclinical affairs, theassociate dean for clincial affairs, and the assistantdean for student affairs. The College's executivecouncil also includes the assistant dean for admis-sions, the director of the library, the director ofbiomedical communications, the discipline heads,one elected representative of the clinic directors,and two faculty members elected at-large.Pursuant to the 1976 collective-bargaining agree-ment, the faculty drafted a constitution and bylawswhich were approved by the board of trustees. Thefaculty constitution provides for monthly meetingsof the full-time faculty. Additionally, it establishedfaculty committees to deal with a wide range ofissues of concern to the College and the faculty.Several of these committees consist exclusively ofvoting members elected by the faculty.4Othercommittees include administration appointees aswell as elected faculty members.5On most commit-tees, one or more deans are members ex officio, buthave no voting rights. The faculty president andthe dean for academic affairs are ex officio membersof all committees. The bylaws state that no facultymember may serve on more than one committee,unless every other member is on one.The faculty is divided into various disciplines,which are analogous to departments at other insti-s The directors are all members of the board of trustees. They meet ona quarterly basis.4 These include the nominating committee, animal care committee,bylaws committee, rank and promotion committee, tenure committee,graduate council, postgraduate education committee, research and grantcommittee, student promotion and evaluation committee, and affirmativeeducation committee.' These include the admissions committee, curriculum committee, edu-cational resources committee, clinic education committee, scholarship,honors, and awards committee, student financial aid committee, and stu-dent health committee.tutions.6Each discipline is led by a discipline head,who is chosen by the dean for academic affairs.The College's curriculum is taught through an"integrated systems" approach. The bodily organsystems, e.g., respiratory, gastrointestinal, etc., areconsidered individually, with input from the var-ious disciplines involved.7The syllabus for eachsystem is prepared annually under the direction offaculty members called co-secretaries, who are ap-pointed by the dean for academic affairs.8Co-sec-retaries, with input from the other faculty membersteaching the system, are expected to decide uponcourse content, lecture schedules, course materials,and examination content and schedules. Theysubmit their draft syllabi to the faculty curriculumcommittee and then to the executive council for re-vision and approval. However, the curriculumcommittee and executive council generally makeonly nonsubstantive "housekeeping" changes in theoriginal documents. Thus, the faculty effectivelydetermines the content and schedules of the sys-tems taught at the College.The faculty also participates in the formulationof the College's basic academic philosophies andpolicies. For example, the faculty was instrumentalin the College's conversion from a 3-year to a 4-year course of study, and a faculty committee wasdirectly responsible for the formulation of the ex-panded curriculum.9Additionally, the faculty hasbeen engaged in the planning process for a newanimal care facility at the College.The admissions committee, which includes sixfaculty members, two students, and the director ofadmissions ex officio, sets the College's admissionspolicy. Further, the admissions procedure requiresthat the entire faculty be involved in reviewing ap-plications, interviewing candidates, and recom-mending for or against their admission. The finaldecision as to whether or not to admit a candidateis made by the dean for academic affairs. Dr.Walsh testified, however, that he adopts facultyrecommendations 99 percent of the time.Student academic standards are set and enforcedby the student promotion and evaluation committee(SPEC), which consists of eight faculty mem-6 These include anatomy, behavioral science, biochemistry, familypractice, internal medicine, microbiology, nutrition, obstetrics and gyne-cology, osteopathic manipulative medicine, pathology, pediatrics,physiology/pharmacy, radiology, and surgery.7 For example, the rheumatology and orthopedics system is taughtover a 6-week period, and includes lectures in anatomy, biochemistry,physiology/pharmacology, rheumatology, microbiology, pathology, andorthopedics.* A system may have more than one co-secretary, depending upon itssize.9 Its draft course schedule was subject to approval by the board oftrustees, which adopted it in full.296 COLLEGE OF OSTEOPATHIC MEDICINEbers.'0This committee is responsible for evaluatingperformance, recommending promotions, and re-viewing graduation requirements of students. InJune 1979, SPEC established the COMS studentevaluation mechanism, a comprehensive documentwhich sets forth detailed attendance, examination,grading, probation, dismissal, and leave policies.SPEC also makes initial recommendations as to thediscipline or dismissal of individual students. Theserecommendations are subject to the approval of thedean for academic affairs, the executive council,the full faculty and the board of trustees. However,there is no evidence that any SPEC recommenda-tions have been reversed by the administration. 1The faculty also has considerable influence in thehiring of its members. The discipline heads ofteninitiate the hiring process by informing the deanfor academic affairs of the need for new instructorsand suggesting specific names of candidates. Thediscipline heads, in conjunction with other facultymembers in their respective disciplines, are furtherresponsible for screening all candidates and advis-ing the dean and the college president as to theircompetence. No faculty member will be hiredwithout the endorsement of the discipline head.However, the president has rejected a smallnumber of faculty candidates recommended by dis-cipline heads, because of high salary requirementsor other onerous preconditions.Pursuant to the collecstive-bargaining agreementsand bylaws, a faculty committee has authority toeffectively recommend the initial rank and subse-quent promotions of faculty members. The rankand promotion committee, based on criteria setforth in detail in the collective-bargaining agree-ment, makes specific recommendations to the deanfor academic affairs.12If approved by the dean,these recommendations are submitted to the presi-dent for final approval. Drs. Walsh and Azneerboth testified that they view the committee's rec-ommendation as the paramount consideration intheir decisionmaking process.'3Additionally, thecollective-bargaining agreement states that the ini-tial rank of all incoming faculty members is subjectto the committee's approval.Similarly, the administration makes the final de-cisions on tenure for faculty members, but relies'o SPEC meetings are frequently attended by Dr. Walsh in an adviso-ry capacity."I The faculty was also responsible for establishing the College's testquestion challenge procedure. This procedure was set by an ad hoc com-mittee of faculty members.i2 Promotion proceedings are initiated by the faculty member's disci-pline head.x1 In fact, the record indicates that there have been several cases inwhich they disagreed with committee recommendations and sent themback for reconsideration. When the committee did not change its recom-mendation, the administration yielded to the committee's view.heavily on the tenure committee recommenda-tions.'4During the 1979-80 and 1980-81 schoolyears, all six committee recommendations to granttenure were effectuated by the administration.It is evident from the record that the COMS fac-ulty currently has almost plenary authority in aca-demic matters and significant input into importantnonacademic matters. The faculty is instrumentalnot only in the day-to-day operation of the Collegebut also in its long-range policy planning. More-over, faculty members have considerable influenceover their colleagues' job security and advance-ment. In sum, the COMS faculty clearly has man-agerial authority as outlined in Yeshiva, and in sub-sequent Board decisions. 15The Union contends that the faculty does nothave managerial authority because they do notmake the final decision in many matters, but merelyrecommend a course of action which the adminis-tration is free to reject. However, the record indi-cates that faculty recommendations are almostalways followed by the administration. As theCourt found in Yeshiva,"' administration retentionof final decisionmaking authority is not determina-tive of managerial status where the faculty retainsmanagerial authority through its effective recom-mendations. 1 7The Union further contends that a unit shouldnot be able to "bargain itself out of the protectionsof the Act." The Union asserts that the faculty'sauthority has been gained and maintained solelythrough an adversarial process of collective bar-gaining, and that faculty interests are not trulyaligned with management, as contemplated by theCourt in Yeshiva, supra. The Union fears that if thefaculty were unprotected by a collective-bargainingagreement the Employer could unilaterally removeany managerial authority that the faculty hasachieved through collective bargaining.Although we recognize the concerns expressedby the Union, we are constrained to reject thiscontention. The Supreme Court was primarily con-cerned that a collective-bargaining relationshipmight cause college faculty members to divide" This has not always been the case. In 1978, the committee recom-mended 12 faculty members for tenure. Of these, Dr. Azneer presentedsix to the board of trustees, who refused to grant tenure to any of them.After the faculty invoked the contractual grievance procedure, an arbi-trator ordered the College to conduct the tenure reviews again.'1 See, e.g., Montefiore Hospital and Medical Center, 261 NLRB 569(1982); Ithaca College, 261 NLRB 577 (1982); Thiel College. 261 NLRB580 (1982); and Duquesne University of the Holy Ghost, 261 NLRB 587(1982).i6 See 444 U.S. at 683, fn. 17, wherein the Court stated that "the factthat the administration holds a rarely exercised veto power does not di-minish the faculty's effective power in policymaking and implementation....the relevant consideration is effective recommendation or controlrather than final authority."i7 Also, see Ithaca College, supra.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir loyalties between their employers and unions.The Yeshiva decision does not expressly or implied-ly distinguish situations in which managerial au-thority was gained through collective bargainingfrom situations in which such authority was morefreely granted, and we do not believe that such adistinction is required by the Act. Accordingly, wemust look to the extent of managerial authorityheld by college faculties rather than the manner inwhich such authority was obtained.However, our determination that COMS facultymembers are managerial employees not qualifiedfor the protection of the Act is dependent on theparticular facts of the current situation. If the Col-lege removes sufficient authority from its facultymembers so that they revert to the status of non-managerial employees, the Board will process aproffered representation petition at that time.The Employer's petition to exclude all COMSfaculty members from the unit is hereby granted.In light of this decision we need not decide wheth-er the discipline heads, clinic directors, library di-rector, or biomedical communications director, allof whom are faculty members, should be excludedas supervisors. As the unit now includes no em-ployees within the meaning of Section 2(3) of theAct, we will revoke the Union's certification.ORDERIt is hereby ordered that the existing contractualcollective-bargaining unit represented by Collegeof Osteopathic Medicine and Surgery Faculty Fed-eration, Local 3474, American Federation ofTeachers, be, and it hereby is, clarified to excludeall employees in the unit. Accordingly, the Union'scertification, issued in Case 18-RC-10663, ishereby revoked.298